Citation Nr: 0827637	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

In March 2005, the veteran perfected an appeal of the issue 
of entitlement to service connection for erectile 
dysfunction.  However, in October 2006, the RO granted 
service connection for erectile dysfunction.  Accordingly, 
the benefit sought has been granted in full and is no longer 
before the Board.


FINDING OF FACT

The veteran's current hypertension did not manifest until 
many years after service and is not shown by the evidence of 
record to be related to his active duty service, or causally 
related to or otherwise aggravated by his service-connected 
disabilities.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been so 
incurred, and is not proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant of what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to the initial adjudication of the issue on appeal 
herein, the RO's September 2003, November 2003, and January 
2004 letters advised the veteran of the foregoing elements of 
the notice requirements as they related to his claim for 
service connection for hypertension.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The Board notes that the RO's 
letters failed to notify the veteran of effective dates and 
the assignment of disability evaluations.  However, there is 
no prejudice to the veteran because the claim for entitlement 
to service connection has been denied.  See Dingess/Hartman, 
19 Vet. App. at 473; see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Moreover, the RO has provided the 
veteran with VA examinations for the purpose of determining 
the etiology of his current hypertension.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini, 18 Vet. App. at 112.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the veteran service on active duty in the Army 
from June 1967 to February 1970.

In August 2003, the veteran filed his present claim seeking 
entitlement to service connection for hypertension.  He 
attributes this disorder to his service-connected diabetes 
mellitus, type II, which has been rated by the RO as 10 
percent disabling from October 14, 2003 to September 20, 
2005, and as 20 percent disabling on and after September 21, 
2005.

A review of the evidence of record reveals that the veteran 
was first diagnosed with hypertension in 2001 or 2002, and 
was first diagnosed with diabetes mellitus in 2003.  

In December 2003, the veteran underwent a VA examination.  
The veteran noted a history of hypertension.  Physical 
examination revealed blood pressure readings of 140/80 and 
145/80.  The diagnosis was "hypertension - not due to 
diabetes."

In March 2005, the veteran's private treating physician, 
J.E., M.D., submitted a letter in support of his claim.  In 
his letter, Dr. J.E. stated that the veteran was "diagnosed 
with elevated cholesterol in 1998, hypertension in 2002, and 
diabetes in 2003.  His diabetes and hyperlipidemia contribute 
to development of atherosclerosis which in turn has 
contributed to his hypertension and erectile dysfunction."

In January 2007, the veteran underwent another VA 
examination.  The VA examiner reviewed the veteran's claims 
file and provided a discussion of the pertinent evidence of 
record.  Physical examination revealed the veteran's blood 
pressure readings to be 148/92, 150/90, and 146/82.  The 
report revealed that the veteran's blood pressure has been 
controlled by daily medication.  The veteran reported that 
his hypertension was worsened by his diabetes mellitus.  The 
VA examiner noted, however, that the veteran has never been 
hospitalized or had to go to the emergency room for care of 
his blood pressure or diabetes, and that his blood pressure 
has been controlled by moderate doses of medication since 
February 2003.  The VA examiner diagnosed diabetes mellitus, 
type II and hypertension, and concluded that the veteran's 
hypertension "is not due to diabetes mellitus in view of the 
negative renal findings."  The VA examiner further explained 
that the veteran's "hypertension is not at least as likely 
as not related to diabetes, since the hypertension began 
before the diabetes.  Although Dr. [J.E.] opined that he 
believed the hypertension was caused by the diabetes, it 
would be difficult for a disease that began later to cause a 
disease that began earlier."

The Board finds that the evidence of record does not support 
the veteran's claim of service connection for hypertension on 
a direct basis.  The veteran's service medical records are 
negative for this disorder, and there is no evidence that 
this disorder was incurred in or aggravated by his military 
service, to include as due to exposure to herbicide agents, 
including Agent Orange.  In making this determination, the 
Board points out that the veteran was first diagnosed with 
hypertension, at the earliest, in 2001, which is over 31 
years after his discharge from the service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

The Board also finds that the evidence of record does not 
support the conclusion that the veteran's current 
hypertension was caused or aggravated by his service-
connected diabetes mellitus, type II.  The December 2003 VA 
examiner concluded that the veteran's hypertension was not 
related to his service-connected diabetes mellitus.  In 
addition, after reviewing the veteran's claims file, the 
January 2007 VA examiner also opined that the veteran's 
current hypertension was not related to his service-connected 
diabetes mellitus.  That examination report included a 
history of the veteran's diabetes mellitus and hypertension.  
The VA examiner explained that the veteran's hypertension was 
not due to diabetes in light of negative renal findings and 
also because the veteran's hypertension was diagnosed before 
his diabetes mellitus, type II, was diagnosed.  Because it 
would be difficult for a disease that began later to cause a 
disease that began earlier, it was not at least as likely as 
not that his diabetes mellitus, type II, caused his 
hypertension.

Standing in contrast to these opinions, is the opinion 
offered by the veteran's private physician, J.E., M.D.  In a 
March 2005 statement, Dr. J.E. opined that the veteran's 
diabetes and hyperlipidemia contributed to the development of 
atherosclerosis, which contributed to hypertension and 
erectile dysfunction.  

In weighing the evidence of record, the Board finds the 
January 2007 VA examiner's opinion to be the most probative 
evidence of record as to the issue of whether the veteran's 
current hypertension has been aggravated by his service-
connected diabetes mellitus, type II.  In making this 
determination, the Board notes that only the January 2007 VA 
examiner provided medical background information concerning 
the veteran and a rationale, based on the pertinent 
background information and a review of the claims file, in 
support of his medical opinion.  Specifically, the VA 
examiner noted that the veteran's hypertension had not been 
caused or aggravated by his diabetes mellitus in view of the 
negative renal findings, and because hypertension was 
diagnosed before diabetes mellitus, type II, was diagnosed.  
As the December 2003 VA examiner and the private physician 
failed to provide a rationale for their opinions, the Board 
does not find that their opinions are competent medical 
evidence.

The Board acknowledges the veteran's testimony at his June 
2008 Board hearing that he was told he was pre-diabetic at 
the time that he was diagnosed with hypertension.  The 
veteran's statements can provide competent evidence about 
what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, the veteran's statements, as a lay 
person, are not competent evidence to assert that a 
relationship exists between his hypertension and his service-
connected disabilities, or to otherwise assert medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of competent medical evidence that veteran's 
hypertension is related to his military service or was caused 
or aggravated by a service-connected disability, the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension, to include as due to 
service-connected diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


